*627Concurring and Dissenting Opinion by
Senior Judge Kalish :
I agree with the majority that the zoning board erred in issuing the variance. However, I respectfully dissent to the affirmance of the “teardown” order by the trial court.
While the trial court took additional testimony and heard the matter “de novo,” its jurisdiction was based on an appeal from a zoning board. Section 1011 of the Pennsylvania Municipalities Planning. Code (MPC), Act of July 31, 1968, P.L. 805, as amended, 53 P.S. §11011, provides in pertinent part, that where an appeal is taken from a decision of the zoning board, the court may set aside or modify the decision or order appealed. Here the trial court chose to reverse the zoning board. Once it chose this form of action, it had nothing before it to modify. The zoning board itself could only have modified or reversed its own decision concerning the granting of a variance; however, the “teardown” order of the trial court can hardly be considered a modification. It is, in effect, an equity action. Section 617 of MPC, 53 P.S. §10617, expressly empowers municipalities to seek equitable relief to restrain violations. Funk v. Township of Bensalem, 17 Pa. Commonwealth Ct. 205, 342 A.2d 785 (1975), was just such an equity action. A complaint in equity was filed pursuant to section 617 wherein the court ordered the removal of a transmission tower the height of which violated the zoning ordinance. The court said, “After [a] determination by the administrative agency, the most effective way a zoning ordinance can be enforced is through an equity action.” Accordingly, I would affirm in part and reverse in part.